Judgment, Supreme Court, New York County (Budd G. Goodman, J., on motion; John Cataldo, J., at jury trial and sentence), rendered October 2, 2002, convicting defendant of robbery in the first and second degrees and criminal possession of stolen property in the fifth degree, and sentencing him, as a second violent felony offender, to an aggregate term of 17 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warranted the conclusion that defendant’s display of the knife constituted, in part, a threat that defendant would stab the victim if he tried to recover the property that defendant had taken (see e.g. People v Williams, 221 AD2d 246 [1995], lv denied 87 NY2d 926 [1996]). Therefore, defendant was properly convicted of a completed first-degree robbery.
The motion court’s summary denial of defendant’s motion to suppress evidence as the product of an unlawful detention was proper because defendant’s papers were insufficient to raise a factual issue requiring a hearing (see People v Mendoza, 82 NY2d 415 [1993]).
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, P.J., Andrias, Friedman, Gonzalez and Sweeny, JJ.